Citation Nr: 0526883	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, to include the issue of whether the 
overpayment was properly created and assessed against the 
veteran.  

(The issue of whether a May 2, 1986, Board of Veterans' 
Appeals decision should be reversed or revised on the grounds 
of clear and unmistakable error (CUE); and the issue of 
entitlement to an effective date earlier than April 23, 1992, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), are the subjects of separate decisions of 
the Board.)  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a November 2003 determination in 
which the RO proposed to reduce the veteran's compensation 
payments from $2,228 to $101, to recover an overpayment of 
compensation benefits.  The veteran filed a notice of 
disagreement (NOD) with the RO's proposed reduction.  In May 
2004, the Board remanded the veteran's claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
issuance of a statement of the case (SOC) on that issue.  


FINDING OF FACT

In April 2005, the RO was first notified of the death of the 
veteran.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


